DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claims 20-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-12, 14-19(group I) are related to a method of coating classified in H01L41/083, Claims 20-19(group II) are related to a device classified in H01G4/12. Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of coating of claim 1 can be used to make an actuator or an ultrasonic transducer.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The amendment to the specification filed on 02/17/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yiliang Wu et al (U. S. Patent Application: 2018/0190896, hereafter Wu), further in view of Junichi Sakai et al (U. S. Patent Application: 2006/0142416 here after Sakai), and Toshihiro Kariya et al (U. S. Patent Application: 2015/0194235, here after Kariya). Document#1 is cited to show young's modules of silver and copper.
Claims 1, 9, 12, 15-16 are rejected. Wu teaches a method for providing a piezoelectric device (ultrasonic transmitter or receiver), comprising:
A)    providing a first dry piezoelectric layer (first dry PL, 102, or 202) comprising a dielectric material (PZT, or PVDF) and having first and second opposing surfaces[0014, 0018, fig. 1, fig. 2]; and
B)    providing a first dry electrically-conductive layer (first dry ECL-P, 104, 204) that is arranged contiguously with the first opposing surface of the first dry PL[fig. 1,0019], wherein the first dry ECL-P consists essentially of:
(a)    an electrically-conductive material(silver nanoparticles); and
(b)    particles distributed within the (a) electrically-conductive material (copper nanoparticles), the (b) particles having a Young's modulus that is different from the Young's modulus of the (a) electrically-conductive material by at least 10% [see Document# 1], and which (b) particles have d50(average)of 800 nm( can be copper also)[0020], and provided that:

when the first dry ECL-P is arranged adjacent to an insulating substrate(piezoelectric layer is an insulating layer), it exhibits a resistivity of less than 10,000 ohms-cm[0024]. Wu teaches printing the ink (ink jet printing) [0019], and does not teach a polydispersity coefficient that is less than 3. Sakai teaches for printing an ink with larger than 200 nm size particles, the polydipesity index (coefficient) has to be less than 0.2, in order to have long-term storage ability [0061]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have conductive paste for Wu teaches when the polydispersity index is less than 0.2, because it helps long-term storage ability. Wu teaches the first dry ECL-P further includes (c) a compound such as PVA (a binder material that is non-electrically-conductive) [0020], but does not molecular weight of the binder. Kariya teaches making conductive composition comprising polymer binder such as [0077, 0096] such as polyvinyl alcohol having molecular weight (weight average) of more than 5000 to enhance adhesion to the substrate [0079]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have conductive paste for Wu where the binder is a polymer with molecular weight of more than 5000, because Kariya teaches it enhances adhesion the composition to the substrate.

the (a) electrically-conductive material(silver nanoparticles); 
the (b) particles(copper nanoparticles); 
the (c) a binder material(PVA); and (d) a solvent medium(ethylene glycol)[0019, 0020]. PVA dissolves in ethylene glycol.
Claim 3 is rejected as Wu teaches the EC-P composition is applied to the first opposing surface of the dry PL in a pattenwise fashion using screen printing [0012].
Claim 4 is rejected as Wu teaches the first dry PL (piezoelectric layer of 604) is disposed on an insulative substrate (610) [fig. 6, 0030].
Claim 5 is rejected as Wu teaches the first dry PL (piezoelectric layer of 602) is disposed on a transparent flexible substrate (piezoelectric layer of 604 which is PVDF) [fig. 6, 0030, and 0029].
Claim 7 is rejected as Wu teaches the first dry PL (piezoelectric layer of 604 or 602) is disposed on an electrically-conductive substrate (612, printed circuit board which in fact has conductive lines) [fig. 6, 0030].
Claim 7 is rejected as Wu teaches the first dry PL (piezoelectric layer of 604 or 602) is disposed on an electrically-conductive substrate (610, metal shim) [fig. 6, 0030].
Claim 10 is rejected. Wu teaches the first dry ECL-P further includes (c) a binder material that is non-electrically-conductive [see claim 1 rejection above], but does not teach the binder is polyvinyl acetal. Kariya teaches making conductive paste comprising polyvinyl alcohol or polyvinyl acetal [0078]. Therefore it would have been obvious to one 
Claim 11 is rejected. Wu teaches the first dry ECL-P further includes (c) a binder material that is non-electrically-conductive [PVA], but does not teach the amount of the binder. Kariya teaches making conductive paste comprising about 5 wt% binder [0081]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have conductive paste for Wu where the binder is about 5% of total weight of the layer, because Kariya teaches suitable amount of binder for making conductive paste. 
Claim 14 is rejected as Wu teaches the first dry PL comprises beta phase polyvinylidene fluoride [0024].
Claim 17 is rejected as Wu teaches providing a second dry piezoelectric layer (piezoelectric layer of 602) comprising a piezoelectric material disposed on the first dry ECL-P (conducive layer of 604) [fig. 6, 0030].
Claim 18 is rejected. Wu, Sakai and Kariya teach the limitation of claim 1, and Wu also teaches: providing a second dry electrically-conductive layer (second dry ECL-P, 106) that is arranged contiguously with the second opposing surface of the first dry PL (102) [0014, fig. 1]. Wu teaches the layers 104, and 106 are conductive material and they are made in same process [0019-0024], therefore the layer 106 also is made with method as discussed in claim 1 rejection above.  Wu teaches (a) electrically-conductive material, (b) particles, and (c) non-electrically-conductive binder material can be the same in the first dry ECL-P and the second dry ECL-P [0019-0024, also see claim 1 
Claim 19 is rejected as Wu teaches providing a dry protective layer (108) disposed over the first dry ECL-P [0014, 0026].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yiliang Wu et al (U. S. Patent Application: 2018/0190896, here after Wu), Junichi Sakai et al (U. S. Patent Application: 2006/0142416 here after Sakai), and Toshihiro Kariya et al (U. S. Patent Application: 2015/0194235, here after Kariya), further in view of Mahmoud N. Almadhoun et al (U. S. Patent Application: 2017/0114241, hereafter Almadhoun). Document#l is cited to show young's modules of silver and copper for claim 1.
Claim 6 is rejected. Wu teaches roll-to-roll process is possible by printing method [0002], but does not teach printing the first dry PL is on a continuous web of a transparent flexible substrate. Almadhoun teaches printing piezoelectric layer (PVDF) on continuous transparent flexible (polyethylene terephthalate, or polystyrene) web (in patternwise manner) for making piezoelectric layer [fig. 3, 0013-0014], wherein printing is via flexographic printing [0014]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have conductive paste for Wu, Sakai, and Kariya teach where the PL layer is made by flexographic printing of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yiliang Wu et al (U. S. Patent Application: 2018/0190896, here after Wu), Junichi Sakai et al (U. S. Patent Application: 2006/0142416 here after Sakai), and Toshihiro Kariya et al (U. S. Patent Application: 2015/0194235, here after Kariya), further in view of Ducksu OH et al (U. S. Patent Application: 2016/0087237, here after OH). Document #1 is cited to show young's modules of silver and copper for claim 1.
Claim 8 is rejected. Wu teaches limitation of claim 1, but does not teach the particles are conductive polymer particles (polythiophene). OH teaches making conductive paste comprising silver, coper and conductive polymer such as polythiophene [0067]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have conductive paste for Wu, Sakai, and Kariya where the some of the copper particles are substitute by polythiophene, because polythiphene as well and silver and copper is suitable for making conductive paste.
Response to Arguments
Applicant's arguments filed 02/17/21 have been fully considered but they are not persuasive. The applicant argument regarding Wu teaches away from non-electrical conductive binder is not persuasive. The polymer conductive thick film cited in paragraph 0019 and 0023 are the conductive paste and not the binder. Wu teaches the metal nanoparticle film comprising PVA [0020], PVA is a common known binder and binder and Kiyara teaches molecular weight of PVA. The difference between the .
The applicant argument regrading OH reference is not persuasive, Oh is cited to show adding conductive polymer to a conductive paste, and to substitute some of the conductive particles of Wu with conductive polymers, not by substituting polymer binder with conductive polymer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712